Landis, P. J.
Thé plaintiff’s statement alleges that, by an oral contract many years ago, defendant took over from a party whose name plaintiff is unable to recall the agency for Lancaster City and County and vicinity for selling the daily and Sunday issues of the North American, a newspaper of general circulation published and issued by the plaintiff; that the plaintiff was notified of defendant’s having so taken over the agency, “and in pursuance of said contract and procedure, as is the regular custom in the newspaper business, defendant and defendant’s customers have been ever since that time purchasing, having and receiving from plaintiff said newspapers and premiums offered by plaintiff in the circulation of its newspapers.” No contract is set forth in the statement, and all that the plaintiff has to rest upon are some exhibits, which he says cover all the items making up the principal sum claimed. The defendant, therefore, asks for a more specific statement.
The Practice Act of May 14, 1915, § 5, P. L. 483, provides that “every pleading shall contain, and contain only, a statement in a concise and summary form of the material facts on which the party pleading relies for his claim or defence, as the case may be, but not the evidence by which they are *798to be proved, or inferences, or conclusions of law. . . . Every pleading shall have attached to it copies of all notes, contracts, book entries, or a particular reference to the records of any court within the county in which the action is brought, if any, upon which the party pleading relies for his claim or defence, as the case may be.” We think that the defendant, under this act, has a right to ask the plaintiff what the term of the contract was, with whom it was made and when it was made; if papers were furnished to the defendant, how many, and when, and the contract price per copy and time of payment, and if anything else was furnished, under what circumstances and terms, as well as the price and the time of payment. The exhibits as presented are not self-explanatory, and everything contained in them should be made clear, so that the defendant may legally make out his defence, if he has any such defence. The statement as filed is not full and sufficient for this purpose, and the rule for a more specific statement must, therefore, be made absolute.
Rule made absolute. • From George Ross Eshleman, Lancaster, Pa.